



Exhibit 10.8








CONSOL ENERGY, INC. (the “Company”)
NOTICE OF PERFORMANCE-RESTRICTED STOCK UNIT (“PSU”) AWARD


Name of Grantee:    
Date of Award:    
Number of Shares:


The terms and conditions (“Terms and Conditions”) pursuant to which the PSU
award was made are set forth in Schedule A (“Schedule A”) , attached hereto and
made a part hereof. Please familiarize yourself with these terms, which include
provisions relating to vesting, termination of employment, the company’s right
to recoupment, and which also include restrictive covenants relating to
confidential information, non-solicitation, and non-competition.


By accepting this award, you acknowledge and agree to comply with the Terms and
Conditions, including without limitation the covenants relating to confidential
information, non-solicitation and non-competition. Please sign this Notice of
PSU Award and return the signed copy to [XXXX].


IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice of PSU
Award and Terms and Conditions.


GRANTEE:


_______________________________




CONSOL ENERGY, INC.


BY: ____________________________
[Name]    









--------------------------------------------------------------------------------







Schedule A
CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)




Terms and Conditions
1.
Terms and Conditions: This grant of performance-based Restricted Stock Units is
made under the CONSOL Energy, Inc. Omnibus Performance Incentive Plan, (the
“Plan”), and is subject in all respects to the terms of the Plan. All terms of
the Plan are hereby incorporated into these terms and conditions (the “Terms and
Conditions”) by reference. In the event of a conflict between one or more
provisions of these Terms and Conditions and one or more provisions of the Plan,
the provisions of the Plan shall govern; provided that the terms of any
individual written Agreement entered into by the Company and the Grantee
approved by the Committee shall supersede these Terms and Conditions so long as
consistent with the Plan. Each capitalized term not defined herein has the
meaning assigned to such term in the Plan.     

2.
Confirmation of Grant: Effective as of ________, 20__ (the “Award Date”), CONSOL
Energy, Inc. (the “Company”) granted the individual whose name is set forth in
the notice of grant (the “Grantee”) performance-based Restricted Stock Units
with respect to a specified number of shares of Common Stock as set forth in the
Grantee’s notice of grant (the “PSUs”). By accepting the PSUs, the Grantee
acknowledges and agrees that the PSUs are subject to these Terms and Conditions
and the terms of the Plan.

3.
Stockholder Rights:

a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the PSUs until such shares of Common Stock are
actually issued and registered in the Grantee’s name in the Company’s books and
records.

b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the PSUs. The
dividend equivalents will be subject to the same terms regarding vesting and
forfeiture as the PSUs and will be paid in cash at the time(s) that the
corresponding shares of Common Stock associated with the PSUs are delivered (or
forfeited at the time that the PSUs are forfeited). Such cash payment will be
subject to withholding for applicable taxes.

4.
Automatic Forfeiture: The PSUs will automatically be forfeited and all rights of
the Grantee to the PSUs shall terminate under the following circumstances:

a.
Employment of the Grantee is terminated for Cause.

b.
The Grantee breaches any confidentiality, non-solicitation or non-competition
covenant set forth on the attached Exhibit B or in any restrictive covenants
agreement between the Grantee and the Company or an affiliate.

c.
The Committee requires recoupment of the PSUs in accordance with any recoupment
policy adopted or amended by the Company from time to time.

5.
Restrictive Covenants: By accepting the PSUs, the Grantee agrees to comply with
the confidentiality, non-solicitation and non-competition covenants set forth on
the attached Exhibit B. If the Grantee has a written restrictive covenants
agreement with the Company or an affiliate, the






--------------------------------------------------------------------------------





CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)


Grantee also agrees to continue to comply with the obligations under such
restrictive covenants agreement as a condition of grant of the PSUs.
6.
Transferability: The PSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.

7.
Vesting: The PSUs shall vest in [XXX] increments on [insert vesting dates] based
on attainment of the performance goals set forth on the attached Exhibit A (the
“Performance Goals”) during the period beginning on __________, 20__ and ending
on __________, 20__ (the “Performance Period”), provided the Grantee continues
to be employed by the Company through December 31 of each calendar year during
the Performance Period, and provided further that no PSUs shall be settled until
the Committee certifies that the Performance Goals have been attained. At the
end of each calendar year during the Performance Period, the Committee shall
determine whether and to what extent the Performance Goals have been met, shall
certify attainment of the Performance Goals and shall authorize the settlement
of PSU Awards consistent with the achievement of the Performance Goals, which
settlement shall take place as soon as practicable thereafter. The Committee
shall have the discretion to reduce (including to zero) the number of PSUs that
would otherwise vest upon attainment of the Performance Goals, based on such
factors as the Committee deems appropriate. In the event that the Performance
Goals have not been met, the PSUs shall automatically be forfeited and all
rights of the Grantee to the PSUs shall terminate. Except as otherwise provided
below, if the Grantee terminates employment prior to the end of any calendar
year which ends within the Performance Period, the PSUs eligible for vesting
shall be cancelled and all rights of the Grantee to the PSU Award shall
terminate.

8.
Termination of Employment: If, following the Award Date and prior to the date on
which the Committee Certifies the Performance Goals have been attained, (i) the
Grantee’s employment is terminated by reason of death or Disability (as defined
below), (ii) the Grantee’s employment is terminated (other than for Cause) upon
or following the date the Grantee reaches the age of fifty-five (55) or (iii)
the Grantee’s employment is involuntarily terminated without Cause, the Grantee
shall earn a pro rata portion of the PSUs based on the achievement of the
Performance Goals as certified by the Committee following the end of the
Performance Period. The pro rata portion of the PSUs that vest shall be
determined by multiplying the number of PSUs earned based on attainment of the
Performance Goals, by a fraction, the numerator of which is the number of
completed full months from the Award Date to the date of the Grantee’s
termination of employment and the denominator of which is 36. The vested PSUs
shall be settled as described in Section 10 below. For purposes of this Award:

9.
Settlement: The PSUs shall be settled by delivery of one share of Common Stock
for each PSU earned based on the achievement of Performance Goals during the
Performance Period. The PSUs shall be settled as soon as practicable after the
date that the Committee certifies the Performance Goals have been achieved, but
in no event later than 60 days after such date. Notwithstanding the foregoing,
to the extent that the PSUs are subject to Section 409A of the Internal Revenue
Code, all such payments shall be made in compliance with the requirements of
Section 409A of the Internal Revenue Code.






--------------------------------------------------------------------------------





10.
Change in Control: Upon the occurrence of a Change in Control as defined in
Section 17 of the Plan, and absent any provision in any agreement between the
Grantee and the Company to the contrary, the PSUs shall vest in full, be free of
any restrictions, and be deemed earned in an amount equal to the product
obtained by multiplying (i) the full value of the PSUs with all applicable
Performance Goals achieved at the greater of (A) the applicable target level and
(B) the

level of achievement of the Performance Goals for the PSUs as determined by the
Committee no later than the Change in Control, taking into account performance
through the date of the Change in Control to which performance can, as a
practical matter, be determined (but not later than the end of the applicable
Performance Period) and (ii) the applicable pro-ration factor. For purposes of
this Section 10, applicable pro-ration factor shall mean the quotient obtained
by dividing the number of days that have elapsed during the applicable
Performance Period through and including the date of the Change in Control by
the total number of days covered by the full Performance Period.


11.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the PSUs. The tax
withholding obligation shall be satisfied by withholding shares of Common Stock
otherwise issuable in respect of the Grantee’s PSUs. Any tax withholding
obligations arising upon the lapse of any risk of forfeiture (including FICA due
upon such lapse) shall be satisfied by withholding of the number of shares of
Common Stock subject to the PSUs. The Company may withhold shares up to the
maximum applicable withholding tax rate for federal (including FICA) state,
local and foreign tax liabilities. Shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.

12.
No Right to Continued Employment. The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any reason, with or without cause. The
Grantee understands and agrees that the Grantee’s employment with the Company or
any of its affiliates is on an “at-will” basis.

13.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

14.
Severability. In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.






--------------------------------------------------------------------------------







CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)


Exhibit A
Performance Goals
(insert performance goals)











--------------------------------------------------------------------------------







CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)


    
Exhibit B
Restrictive Covenants
By accepting the PSUs, the Grantee agrees to comply with the following terms:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.
(b)The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.


Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the twelve (12) month period
following the Grantee’s termination of employment for any reason (the
“Restricted Period”), the Grantee shall not, directly or indirectly, (i)
solicit, hire or attempt to hire any employee of the Company or any of its
affiliates as an employee, consultant or independent contractor of the Grantee
or any other person or business entity for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
or (ii) solicit any employee, consultant or independent contractor of the
Company or any of its affiliates to change or terminate his or her relationship
with the Company or any of its affiliates for the purpose of providing services
or products competitive with those offered by the Company or any of its
affiliates, unless in each case, more than six months shall have elapsed between
the last day of such person’s employment or service with the Company or any of
its affiliates and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:







--------------------------------------------------------------------------------





CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)


(i)solicit or do business with, or attempt to solicit or do business with, any
customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the purpose of providing such customer with services or
products competitive with those offered by the Company or any of its affiliates
during the Grantee’s employment with the Company or its affiliates, or
(ii)Encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.


Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s the employment
with the Company and its affiliates and during the [twenty-four (24) month
period for executives or six (6) month period for non-executives] following the
Grantee’s termination of employment for any reason (the “Restricted Period” for
purposes of Non-Competition), the Grantee will not, without the Company’s
express written consent, in any geographic area in which the Grantee had
responsibility within the last two years prior to the Grantee’s termination of
employment where the Company or its affiliates do business, directly or
indirectly in the same or similar capacity to the services the Grantee performed
for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit B:
(i)    The Grantee shall forfeit the outstanding PSUs (including PSUs that have
vested but not yet been settled), and the outstanding PSUs shall immediately
terminate, and
(ii)    The Company may in its discretion require the Grantee to return to the
Company any cash or Shares received upon distribution of the PSUs. The Committee
shall exercise the right of recoupment provided in this section (b) within one
year after the Company’s discovery of





--------------------------------------------------------------------------------





CONSOL Energy, Inc.
Restricted Stock Unit Awards
(Performance-Based)


the Grantee’s breach of the covenants or agreements contained in this Exhibit B.
In addition, in the event of a breach or threatened breach of the restrictions
in this Exhibit B, the Company shall be entitled to preliminary and permanent
injunctive relief, in addition to any other remedies available to it, to prevent
such breach or threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
B, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit B is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit B shall survive the
termination of the PSUs.


    



